Tne defendants appeal from a final decree declaring that their deed to the plaintiff Melis is ambiguous and required interpretation, setting forth “the true description,” and enjoining the defendants from claiming ownership in the land so described. They did not comply with S.J.C. Rule 1:15 (5), 351 Mass. 740, by including in their brief or the record an outline plan “suitable for reproduction on one page of the printed law repoits.” The judge found that the description in the deed followed the description in a prior lease and that the parties in drawing the description in the lease lacked “artfulness and exactness in describing the southerly boundary.” In effect he found “a latent contradiction in the description in the deed which permitted the use of extrinsic evidence to show what boundary the language of the deed was intended to describe.” Ryan v. Stavros, 348 Mass. 251, 259. He then found the intended boundary from the instructions given by the corporate defendant’s treasurer to Melis’s surveyor before the lease was executed and a building erected by Melis and from the subsequent conduct of the parties. The evidence is before us and a review of it does not indicate that the judge was plainly wrong.
Final decree affirmed with costs of appeal.